CURRENT REPORT FOR ISSUERS SUBJECT TO THE 1 FORM 8-K SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act September 29, 2010 Date of Report (Date of Earliest Event Reported) Tianyin Pharmaceutical Co., Inc. (Exact name of registrant as specified in its charter) Delaware 000-52236 20-4857782 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 23rd Floor, Unionsun Yangkuo Plaza, No. 2, Block 3 South Renmin Road Chengdu, P. R. China, 610041 (Address of principal executive offices (zip code)) +011-86-28-8615-4737 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a - 12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13d-4(c)) This current report on Form 8-K contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). This current report includes statements regarding our plans, goals, strategies, intent, beliefs or current expectations. These statements are expressed in good faith and based upon a reasonable basis when made, but there can be no assurance that these expectations will be achieved or accomplished. These forward looking statements can be identified by the use of terms and phrases such as “believe,” “plan,” “intend,” “anticipate,” “target,” “estimate,” “expect,” and the like, and/or future-tense or conditional constructions (“will,” “may,” “could,” “should,” etc.). Items contemplating or making assumptions about, actual or potential future sales, market size, collaborations, and trends or operating results also constitute such forward-looking statements. Although forward-looking statements in this report reflect the good faith judgment of management, forward-looking statements are inherently subject to known and unknown risks, business, economic and other risks and uncertainties that may cause actual results to be materially different from those discussed in these forward-looking statements. Readers are urged not to place undue reliance on these forward-looking statements, which speak only as of the date of this current report. We assume no obligation to update any forward-looking statements in order to reflect any event or circumstance that may arise after the date of this report, other than as may be required by applicable law or regulation. Readers are urged to carefully review and consider the various disclosures made by us in our reports filed with the SEC which attempt to advise interested parties of the risks and factors that may affect our business, financial condition, results of operation and cash flows. If one or more of these risks or uncertainties materialize, or if the underlying assumptions prove incorrect, our actual results may vary materially from those expected or projected. Section 7 – Regulation FD Item 7.01. Regulation FD Disclosure On September 29, 2010, we published a press release to announce the financial results of our fiscal year 2010 endedJune 30, 2010. On September 30, 2010, we completed a conference call to announce the same financial results. A copy of press release and the script for the conference call are attached hereto as Exhibit 99.1 and Exhibit 99.2 respectively and are incorporated herein in their entirety. Section 9 – Financial Statements and Exhibits Item 9.01:Financial Statements and Exhibits (c) Exhibits Exhibit No.Description Press Release dated September 29, 2010 Script of Conference Call on September 30, 2010 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TIANYIN PHARMACEUTICAL CO., INC. By: /s/ Dr. James Jayuan Tong Name:Dr. James Jiayuan Tong Title:Chief Financial Officer Dated:October 4, 2010 3
